Title: Aug 23d. Saturday.
From: Adams, John Quincy
To: 


       This morning I went and paid a visit to the Baron de la Houze the Minister of France at the Court of Denmark, who is here at present by Congé, and whom I had the honour of seeing at Copenhagen. He talked to me a great deal about America. He said he believed that France, England and Holland would carry on the greatest part of our Commerce; that the Nations of the North wanted a number of our Commodities, but had nothing but ready money (and very little of that) to give us in return. He said he believed that the population of America was equal to that of Sweeden and Denmark together; that he had made a Calculation, and that those two Kingdoms did not contain more than four millions of souls, that Denmark would never be more peopled, while the present Constitution lasted, for the whole Nation consisted of the Nobility and the Serfs: and that Nothing could discourage Population more than personal Slavery, that Sweeden it was true was not in that State; that the Peasantry were free, but that both the Population and the Finances of that Country had been exhausted, by the ruinous Wars of Charles the 12th. and their Consequences which were still felt in Sweeden, but that the Commerce of that Kingdom was increasing every day, and that it promised soon to be in a flourishing Condition, and in that Case, the Population would also increase. He then Spoke of the Duties which ships were obliged to pay for the passage of the Sound, he said it was an unjust tribute which all Nations were obliged to pay to Denmark, and it was the fault of the other Nations that suffered it. I asked him, how Denmark came by it, rather than Sweeden, the coasts of which are on the opposite Side. He said that all those coasts belonged formerly to Denmark when this imposition began, by some Dutch Ships having paid voluntarily a duty; and Denmark made herself a right of it, and have obliged every ship that passes to pay the duty; and altho’ the province of Scania which forms the Coast on the other Side, has been since ceded to Sweeden still Denmark has kept up that right; besides, he said, there was another reason, which was that on the Sweedish side there were several sand banks, and the water was not deep enough for large vessells to pass over, so that they were obliged to pass very near the Danish side. He said it brought the King a revenue of about 6 millions of livres per annum: and that the expences of the fortress &c. mounted to about two millions.
      